DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/03/2021 and 03/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Reasons for Allowance



The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 1 - 6 is the prior art made of record neither shows or discloses the claim language found in claim 1, for an optical unit with shake-correction function, comprising:
a movable body including a camera module;
a gimbal mechanism, configured to support the movable body to be rotatable around a first axis that intersects an optical axis of a lens of the camera module, and support the movable body to be rotatable around a second axis that intersects the optical axis and the first axis; and
a fixed body including a case in frame-shape, configured to surround the movable body from an outer side in a radial direction around the optical axis, and support the movable body via the gimbal mechanism.

Most notably, for an optical unit with shake-correction function, wherein:
the gimbal mechanism includes:
a gimbal frame, having: a main body that overlaps with the movable body when viewed from a direction of the optical axis, a first axis-side extension part that protrudes from the main body in a direction of the first axis, and a second axis- side extension part that protrudes from the main body in a direction of the second axis;
a first connecting mechanism, configured to connect the first axis-side extension part and the movable body to be rotatable around the first axis; and
a second connecting mechanism, configured to connect the second axis-side extension part and the case to be rotatable around the second axis,
the second axis-side extension part includes:
a first portion, configured to extend in the direction of the optical axis on an outer side of the movable body in the direction of the second-axis;
a bent portion, configured to bend outward in a radial direction from an end of the first portion on a side opposite to an object; and
a second portion, configured to extend in the direction of the optical axis from an end of the bent portion on an outer circumference side to the side opposite to the object,
the second connecting mechanism is configured to connect the second portion and the case; and
the fixed body includes a retaining portion facing the bent portion from the direction of the optical axis on an outer side in the radial direction of the first portion,
in combination with all of the other claim limitations presented, in total.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF